Citation Nr: 0018817	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-10 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for painful and swollen 
hands and feet.

2.  Evaluation of irritable bowel syndrome (IBS), rated as 10 
percent disabling from July 23, 1994.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the RO that, in pertinent part, denied claims of entitlement 
to service connection for painful and swollen hands and feet.  
The RO also granted a claim of entitlement to service 
connection for IBS and assigned a 10 percent evaluation 
effective from July 23, 1994.


FINDINGS OF FACT

1.  By a September 1995 rating decision, the RO denied the 
veteran's claims of service connection for painful and 
swollen hands and feet.  The RO also granted the veteran's 
claim of service connection for IBS and assigned a 10 percent 
evaluation.  

2.  Notice of the September 1995 rating decision was mailed 
to the veteran on September 29, 1995.

3.  The veteran submitted a notice of disagreement (NOD) on 
December 1, 1995.

4.  A statement of the case (SOC) was issued on January 30, 
1996.

5.  Additional evidence was received and a supplemental 
statement of the case (SSOC), addressing the issues of 
service connection for painful and swollen hands and feet, 
was issued on March 26, 1997.

6.  A substantive appeal setting forth allegations of error 
of fact or law was not received until June 2000.



CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
September 1995 RO decision to the extent that it denied 
claims of service connection for painful and swollen hands 
and feet, and an evaluation in excess of 10 percent for IBS.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ)-
which, in this case, was the RO.  38 C.F.R. § 20.202.  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a SSOC to perfect an appeal, even if the 
additional 60-day period would extend the expiration of the 
original appeal period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

In the veteran's case, a September 1995 decision of the RO 
denied claims of service connection for painful and swollen 
hands and feet.  Service connection for IBS was granted and a 
10 percent evaluation was assigned.  Notice of this decision 
was sent to veteran on September 29, 1995.  Thereafter, the 
veteran filed a NOD, with respect to the issues of service 
connection for painful and swollen hands and feet and an 
evaluation in excess of 10 percent for IBS, on December 1, 
1995.  A SOC was issued on January 30, 1996.  Correspondence 
from the veteran's representative was received on September 
23, 1996, but no specific argument relating to error of fact 
or law was made.  In fact, no comment was made except to 
indicate that copies of medical records were being submitted 
regarding treatment for hands and feet.  Even a written 
notation indicating that the correspondence was accepted in 
lieu of VA Form 9 did not include any argument of error of 
fact or law.  See 38 C.F.R. § 20.202 (1999) (a substantive 
appeal must set forth specific allegation of error of fact or 
law).  Additional evidence was received and a SSOC, 
addressing the issues of service connection for painful and 
swollen hands and feet, was issued on March 26, 1997.  
However, a VA Form 9 or other writing evidencing a 
substantive appeal was not thereafter received in a timely 
manner.  See VAOPGCPREC 9-97 (Feb. 11, 1997).  Given that the 
notice of the September 1995 denial was mailed to the veteran 
on September 29, 1995, and because a SOC was issued on 
January 30, 1996, the veteran had 60 days from January 30, 
1996, to file either a substantive appeal or a request for an 
extension of time.  Moreover, given that additional evidence 
was received and a SSOC was issued on March 26, 1997, the 
veteran had 60 days from March 26, 1997 to file a substantive 
appeal addressing the service connection claims.

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  A statement, received on September 23, 1996, did not 
set forth specific allegations of error of fact or law.  The 
Board recognizes that the representative subsequently filed a 
VA Form 646 in March 1999; however, this form also did not 
set forth specific allegations of error of fact or law.  A 
statement from the veteran's representative which could be 
construed as a substantive appeal was submitted in June 2000; 
however, this written statement was submitted well after the 
time period for filing a substantive appeal had passed.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§ 20.302(c) (1999).

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a letter to 
the veteran, on June 20, 2000, the Board notified the veteran 
of the Board's intent to consider the timeliness of the 
substantive appeal as to the issues of service connection for 
painful and swollen hands and feet and an evaluation in 
excess of 10 percent for IBS.  The Board also furnished the 
veteran with a summary of the laws and regulations applicable 
to the proper filing of appeals including those pertaining to 
the issues of timeliness and adequacy of the substantive 
appeal.  See 38 C.F.R. §§ 20.202, 20.204, and 20.302.  The 
Board noted that the veteran and his representative had 60 
days from the date the letter was mailed to present written 
argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness and adequacy of the 
appeal.  (The Board noted that the veteran may also include a 
"waiver" of RO consideration of newly submitted evidence 
filed by him or his representative.  38 C.F.R. §§ 19.37(a), 
20.1304 (1999).)  The Board also informed the veteran that, 
if no response was received from the veteran or his 
representative by the end of the 60-day period, the Board 
would assume that no argument or evidence was being 
submitted, and that a hearing was not being requested.  

The record indicates that the veteran's representative 
responded to the Board's June 20, 2000 letter with a 
statement dated on June 29, 2000.  The veteran's 
representative argued that the claims file contained a NOD 
tracking slip, which noted that a substantive appeal had been 
filed on September 23, 1996, which would have been within the 
one-year period subsequent to the mailing of the 
September 1995 rating decision.  As noted above, the 
representative did submit a statement on September 23, 1996; 
however, that statement indicated that copies of medical 
treatment reports were being associated with the claims file.  
Moreover, the notation written on the September 23, 1996 
letter indicating that it was being accepted in lieu of a VA 
Form 9 also does not constitute a substantive appeal.  
Neither the letter itself nor the notation set forth specific 
allegations of error of fact or law.  As noted above, even if 
a VA Form 9 is submitted, it must be "properly completed."  
38 C.F.R. § 20.202.  A substantive appeal "should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  Id; see 
also 38 U.S.C.A. § 7105(d)(3) (West 1991).  When a 
substantive appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing the 
September 1995 decision.  The Board does not have 
jurisdiction to consider an appeal from this decision.  
38 C.F.R. § 20.200; Roy, supra.







ORDER

The appeal is dismissed as untimely.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

